By the Court.
The court are of opinion that as the proceeding is voluntary on the part of the owners of the property, and solely for their benefit, and not of an adversary nature, or one to which they are compelled at the instance of other persons, they are entitled to control and if they think proper to discontinue the proceedings at any time before the rights of purchasers or bidders become fixed; and that such rights do not become fixed until an order for approval of the sale has been made.
Upon filing a petition signed by all the owners or persons legally representing them, and upon making indemnity to all concerned by payment of costs and expenses, the court will make an order to vacate the sale and to discontinue all farther proceedings.